DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (e.g., US 2014/0355736).

Regarding claim 10, Harada discloses a method of generating pulsed x-rays (pars. 34-35) in computed tomography (fig. 1), comprising: providing an anode (134); providing a grid switch (25, 133) configured to generated a pulsed electron beam (from 132; pars. 34-35) onto the anode; and rotating the anode with an angular velocity which varies in time (figs. 5 and 9), wherein the anode is rotated such that the variation of the angular velocity in time is a continuous oscillation around a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode (fig. 9) and a switching frequency of the grid switch (as evidenced by par. 43) necessarily do not coincide (due to the irregular frequency of the anode (fig. 9)).

Regarding claim 11, Harada discloses driving the anode rotation by a stator-rotor combination (136/135), and varying in the stator (136) at least one of a frequency of an electrical current and an electrical power (par. 33) to cause a continuous oscillation in time of the angular velocity of the anode around the mean angular velocity (fig. 9).

Allowable Subject Matter
Claims 1-9 are allowed. Claims 10-11 would be allowable if claim 10 is amended to clarify that a continuous oscillation is a continuous periodic oscillation.  The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2014/0355736) discloses a computed tomography (title) x-ray tube (13) for generating pulsed x-rays (pars. 34-35), comprising: an anode (134); an electron emitter (132) configured to generate a pulsed electron beam (pars. 34-35) onto the anode, wherein the electron emitter comprises a grid switch (25, 133) for generating the pulsed electron beam; and a rotation mechanism (27) for rotating the anode, wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time (figs. 5 or 9), such that the variation of the angular velocity in time is a continuous oscillation around a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide (par. 43).
However, the prior art fails to disclose or fairly suggest a computed tomography x-ray tube for generating pulsed x-rays, including: wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time, such that the variation of the angular velocity in time is a continuous periodic oscillation around a mean angular velocity in time, and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 2014/0355736) discloses a method of generating pulsed x-rays (pars. 34-35) in computed tomography (fig. 1), comprising: providing an anode (134); providing a grid switch (25, 133) configured to generated a pulsed electron beam (from 132; pars. 34-35) onto the anode; and rotating the anode with an angular velocity which varies in time (figs. 5 and 9), wherein the anode is rotated such that the variation of the angular velocity in time is a continuous oscillation around a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode (fig. 9) and a switching frequency of the grid switch (as evidenced by par. 43) necessarily do not coincide (due to the irregular frequency of the anode (fig. 9)).
However, the prior art fails to disclose or fairly suggest a method of generating pulsed x-rays in computed tomography, including: wherein the anode is rotated such that the variation of the angular velocity in time is a continuous periodic oscillation around a mean angular velocity in time, and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide, in combination with all of the other recitations in the claim. 

Response to Arguments
Regarding claims 10-11, Applicant's arguments filed April 26, 2022, have been fully considered but they are not persuasive.

Applicant argues that Harada fails to disclose a continuous oscillation around a mean angular velocity in time, since Harada fails to disclose Vn as the mean angular velocity. The Examiner does not find this argument persuasive for overcoming the rejection. Regardless of whether Vn is the mean angular velocity or not, a mean angular velocity does exist in figure 9 of Harada. Since the continuous oscillation is around that necessary mean angular velocity in figure 9, Harada reads on that portion of the claim.  

Applicant also argues that Harada fails to disclose wherein a rotational frequency of the anode and a switching frequency for the grid switch do not coincide, since figures 5 and 9 illustrate separate methods that are mutually exclusive. The Examiner does not find this argument persuasive for overcoming the rejection either. The examiner was pointing to paragraph 43 of Harada for disclosing that a switching frequency for the grid switch exists, which would also be in the method for figure 9. Since the rotational frequency of the anode in figure 9 is irregular, the rotational frequency of the anode and the switching frequency for the grid switch necessarily would not coincide. Therefore, Harada reads on that portion of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884